 In the Matter of TIDE WATER ASSOCIATED OIL COMPANY,ASSOCIATEDDIVISIONandGENERAL TEAMSTERS,AUTOTRUCK DRIVERS AND HELP-ERS,LOCAL No. 162, CHARTERED BY THE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase, No. R-3694.-Decided April 13, 1942Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Thomas P. Graham Jr.,for the Board.Mr. W. F. Kiessig,ofSan Francisco,Calif., for the Company.Mr. Marvin C. Mayo,of Portland, Oreg., for the Union.Mr. A. Swrnner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 24, 1941, General Teamsters, Auto Truck Driversand Helpers, Local No. 162, Chartered by the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, affiliatedwith the American Federation of Labor,' herein called the Union,filed with the Regional Director for the Nineteenth Region (Seattle,Washington) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Tide WaterAssociated Oil Company, Associated Division,2 San Francisco, Cali-fornia,3 herein called the Company, engaged in the business of pro-ducing, refining, transporting, and marketing petroleum products,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49i lncoi rectly described in the petition and some of the formal papers as "GeneralTeamsters,Local #162, AFL'2 Incoi rectly described in the petition and, some of the formal papers as"TideWaterAssociated Oil Co "-3It was stipulated by the parties that the main office of the Associated Division of theCompany is in San Fiancisco,California.The petition alleged the address of theCompany asPortland, Oregon40 N. L. R. B., No. S.492 TIDE WATER ASSOCIATED OIL COMPANY493Stat. 449, herein called the Act.On March 10, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On March 9, 1942, the Company, the Union, and the Re-gional Director entered into a "Stipulation for Certification UponConsent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on March 17, 1942, under the direction and supervision of theRegionalDirector, among the following employees to determinewhether or not they desired to be represented by the Union : all plantemployees of the Company at its Linton, Oregon, plant, includingtank-truck salesmen, package-truck salesmen, transport drivers, plantmen including warehousemen, marine service station operators, dock-men, gaugers, loaders, night watchmen, and plant foremen, but ex-cluding the plant superintendent, office personnel, and heating andpump engineers.On March 20, 1942, the Regional Director issuedand duly served upon the parties his Election Report on the.ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list______________________________________37Votes cast for General Teamsters,Auto Truck Drivers andHelpers,Local No. 162, AFL_____________________________24Votes cast against General Teamsters,Auto Truck Driversand Helpers,Local No. 162 AFL___________________________6Total ballots challenged_____________________________________0Total void ballots-------------------------------------------0Total valid votes cast_______________________________________30Total on eligibility list not voting____________________________7Upon the basis of the stipulation, the Election Report, and the entirerecord ip the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Tide Water Associated Oil Company, Asso-ciatedDivision, San Francisco, California, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All plant employees of the Company at its Linnton,Oregon,plant, including tank-trucksalesmen,package-trucksalesmen,trans- 494DECISIONSOF NATIONALLABOR RELATIONS BOARDport drivers,plant men including warehousemen,marine service sta-tion operators,dockmen, gaugers,loaders, night watchmen,and plantforemen, but excluding the plant superintendent,office personnel, andheating and pump engineers,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.3.General Teamsters,AutoTruck Drivers and Helpers, Local No.162, Chartered by the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers,affiliated with the American Fed-eration of Labor,has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all em-ployees in said unit,within the meaning of Section 9(a) of the Na-tional Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that, General Teamsters,Auto Truck Driversand Helpers, Local No. 162, Chartered by the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, affiliatedwith the American Federation of Labor, has been designated andselected by a majority of all plant employees of the Company at itsLinnton, Oregon, plant, including tank-truck salesmen, package-trucksalesmen,transport drivers,plant men including warehousemen, ma-rine service station operators, dockmen, gaugers, loaders, night watch-men, and plant foremen, but excluding the plant superintendent, officepersonnel,and heating and pump engineers, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, General Teamsters, Auto TruckDrivers and Helpers, Local No. 162, Chartered by the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,affiliated with the American Federation-of Labor, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay,wages, hours of employment, andother conditions of employment.